Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021, 09/08/2020, and 03/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to for failure to provide a clear support for the terms “camera source” and “scan source”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purpose of examination, as best understood from the claim language, camera source is considered as including at least a camera or CCD or any imaging device and scan source is considered as including at least a light source. 
Claims 10 and 19 incorporate similar defects. Appropriate explanation/correction is required.
Claims 2-9, 11-18, 20 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 19 is/are rejected under 35 U.S.C. 102 as being anticipated by Panescu (US 20170172662).
Regarding claim 1, Panescu discloses a method for enhanced surgical navigation (abstract; para [0073]) comprising: 
generating a 3D spatial map of a surgical site (Entire region of interest is scanned 3D data is in 3D model; para [0078]; The system creates a Q3D model 2650 of the scene 2508; FIG. 26; para [0130], [0134]; ) using a 3D endoscope, the 3D endoscope including a camera source and a scan source (Q3D endoscope 2502; image sensor array 210; light source 214 located at the tip; Fig. 25); 

measuring a distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy (Note distance d2, the distance between the tip of the tool to the closest point on the target, is determined. FIG. 25; Para [0135]);
determining whether the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is greater than a threshold minimum distance (Computer determines whether proximity distance between the two objects in the scene is crossed; Para [0124]; FIGS. 20, 25; This would also require determining that the distance between two objects is greater than the proximity threshold.); and 
generating a warning when it is determined that the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is equal to or not greater than the threshold minimum distance from the location of the anatomy (Computer determines whether proximity threshold between the two objects in the scene is crossed and an alarm is activated. FIGS. 20, 25; Para [0124]).
Regarding claim 3, Panescu discloses wherein generating the warning includes generating at least one of an audible notification (sound alarm; para [0124]), a tactile notification (haptic feedback; para [0124]), or a visual notification (visual queue; para [0124]).
Regarding claim 4, Panescu discloses detecting the location of the anatomy in the surgical site by receiving a selection from pre-surgical imagery during a planning phase, the pre-surgical imagery including at least one of CT, MRI (The input data may include pre-surgical data 
Regarding claim 5, Panescu discloses detecting the location of the anatomy in the surgical site by receiving a selection from surgical imagery during a surgical phase from images generated from the 3D endoscope (The system selects targets from a selected region of interest in a physical world view of image. FIGS. 9, 10, 13; Para [0088]-[0089]).
Regarding claim 6, Panescu discloses receiving a selection of the threshold minimum distance from the location of the anatomy by receiving the selection from pre-surgical imagery during a planning phase, the pre-surgical imagery including at least one of CT, MRI, fluoroscopic, ultrasound, or any combinations thereof (A user can input proximity threshold information for alarm.  This information is used with Q3D input data. Para [0124]; The Q3D input data can be pre-surgical CRT 3D model data or an MRI 3D model data. Para [0075]).
Regarding claim 7, Panescu discloses receiving a selection of the threshold minimum distance from the location of the anatomy by receiving the selection from surgical imagery during a surgical phase from images generated from the 3D endoscope (A user can input proximity threshold information for alarm.  This information is used with Q3D input data. Para [0124]; The applicant has not provided a special definition of the term “surgical phase” in the specification. Thus, a time period during which a user inputs information according to para [0124] may be considered as surgical phase. For example, note user inputs into the system in step 2012 for alarm activation. The entire steps can be considered as a part of surgical phase.).
Regarding claim 19 , Panescu discloses non-transitory computer-readable storage medium (controller 106; processor 104; para [0073], [0074]; FIG. 29) encoded with a program 
generate a 3D spatial map (a display 110; para [0073];  FIGS. 8-9) of a surgical site; 
detect (physical position information for targets is determined; para [0079]; Distance between the surgical instrument 2506 and the surgical scene 2508 is determined. Para [0135]; also see FIG. 26) a position of a surgical tool in the generated 3D spatial map; 
determine whether a distance between the detected position of the surgical tool in the generated 3D spatial map and a location of an anatomy in the 3D spatial map is greater than a threshold minimum distance (Computer determines whether proximity distance between the two objects in the scene is crossed; Para [0124]; FIGS. 20, 25; This would also require determining that the distance between two objects is greater than the proximity threshold.); and 
generate a warning when it is determined that the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is equal to or not greater than the threshold minimum distance (Computer determines whether proximity threshold between the two objects in the scene is crossed and an alarm is activated. FIGS. 20, 25; Para [0124]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Cheng (US 20180310831).
Regarding claim 2, Panescu does not expressly disclose displaying a value representing the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy in a first form when it is determined that the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is greater than the threshold minimum distance from the location of the anatomy, and wherein generating the warning includes displaying the value in a second form different from the first form. 
Cheng is directed to surgical localization system for use with a patient (FIG. 6; para [0007]) and teaches displaying a value representing the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy in a first form when it is determined that the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is greater than the threshold minimum distance from the location of the anatomy, and wherein generating the warning includes displaying the value in a second form different from the first form (Two indicators can be provided on a computer monitor based on a position of the tool. When the position of the tool is larger than a preset warning distance,  a green light is turned on. When the distance is less than a preset warning distance, warning light is turned on. Para [0097]; Also see para [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify navigation method of  Panescu to include a step of warning a user in accordance with the teaching of Cheng so that a user could be alerted in .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Hale (US 20040210105).
Regarding claim 8, Panescu does not expressly disclose wherein the 3D spatial map includes a matrix of equidistant data points representing fixed points in a current view of the surgical site and a value of a data point represents an existence of an object at the data point in space.
Hale is directed to capturing and displaying endoscopic image maps (abstract; FIG. 12)  and teaches wherein the 3D spatial map includes a matrix of equidistant data points representing fixed points in a current view of the surgical site (endoscope 10; equidistance mapping would have equidistant data points;  para [0034]; abstract; FIGS. 1, 12; para [0028]) and a value of a data point represents an existence of an object at the data point in space (Since the mapping is done for an area of an object, para [0034], a data point would represent an existence of an object.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation method of  Panescu to include a step of spatial mapping in accordance with the teaching of Hale because such mapping (Equidistant mappings) can be used for identifying optimal paths between points (para [0034] of Hale) so that the instrument could be moved along the path.

Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Hale (US 20040210105) and further in view of Kato (US 20150235373) .

Regarding claim 9, Panescu in view of Hale does not expressly teach wherein measuring the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy includes calculating a difference between coordinates of two data points in the matrix. However, calculating difference between coordinates of two points for measuring distance is well known. For example, Kato is directed to medical image display (abstract) teaches wherein measuring the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy includes at least one of: 
calculating a difference between coordinates of two data points in the matrix (3D imaging endoscope camera including a stereo camera. Para [0111],  [0265]; The distance calculating unit 164 can calculate the distance between the two regions from the difference in x coordinates and y coordinates in the coordinate system. Para [0323]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panescu in accordance with the teaching of  Kato so that the distance between the two objects could be calculated by using coordinate system. 
Regarding claim 17, Panescu in view of Hale dos not expressly teach wherein the computing device measures the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy by calculating a difference between coordinates of two data points in the matrix. However, calculating difference between coordinates of two points for measuring distance is well known. For example, Kato is directed to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Panescu in accordance with the teaching of  Kato so that the distance between the two objects could be calculated by using a coordinate system. 

Claim 10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Hale (US 20040210105).
Regarding claim 10, Panescu disclose a system for enhanced surgical navigation (abstract; FIG. 5; para [0073]) comprising: 
a 3D endoscope including a camera source and a scan source (Q3D endoscope 2502; image sensor array 210; light source 214 located at the tip; Fig. 25) and configured to be used to generate a 3D spatial map of a surgical site (Entire region of interest is scanned to obtain 3D data in a 3D model; para [0078]; The system creates a Q3D model 2650 of the scene 2508; FIG. 26; para [0130], [0134]); and 
a computing device (controller 106; processor 104; para [0073], [0074]; FIG. 29) operably coupled to the 3D endoscope (FIG. 8; para [0071]) and configured to: 

detect (physical position information for targets is determined; para [0079]; Distance between the surgical instrument 2506 and the surgical scene 2508 is determined. Para [0135]; also see FIG. 26) a position of a surgical tool in the generated 3D spatial map; 
measure a distance between the detected position of the surgical tool in the generated 3D spatial map and a location of an anatomy (Note distance d2, the distance between the tip of the tool to the closest point on the target, is determined. FIG. 25; Para [0135]); 
determine whether the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is greater than a threshold minimum distance from the location of the anatomy (Computer determines whether proximity distance between the two objects in the scene is crossed; Para [0124]; FIGS. 20, 25; This would also require determining that the distance between two objects is greater than the proximity threshold.); and 
generate a warning when it is determined that the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is equal to or not greater than the threshold minimum distance from the location of the anatomy (Computer determines whether proximity threshold between the two objects in the scene is crossed and an alarm is activated. FIGS. 20, 25; Para [0124]).
Panescu does not expressly disclose wherein the 3D spatial map includes a matrix of equidistant data points representing fixed points in a current view of the surgical site and a value of a data point represents an existence of an object at the data point in space.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of  Panescu to include a spatial mapping in accordance with the teaching of Hale because such mapping (Equidistant mappings) can be used for indicating optimal paths between points (para [0034] of Hale) so that the instrument could be moved along the path.
Regarding claim 12, Panescu discloses wherein warning includes generating at least one of an audible notification (sound alarm; para [0124]), a tactile notification (haptic feedback; para [0124]), or a visual notification (visual queue; para [0124]).
Regarding claim 13, Panescu discloses wherein the computing device detects the location of the anatomy in the surgical site by receiving a selection from pre-surgical imagery during a planning phase, the pre-surgical imagery including at least one of CT, MRI (The input data may include pre-surgical data such as CRT 3D model data or an MRI 3D model data which is provided to the processor. para [0075]), fluoroscopic, ultrasound, or any combinations thereof.
Regarding claim 14, Panescu discloses wherein the computing device detects the location of the anatomy in the surgical site by receiving a selection from surgical imagery during a surgical phase from images generated from the 3D endoscope (The system selects targets from a 
Regarding claim 15, Panescu discloses wherein the computing device receives a selection of the threshold minimum distance from the location of the anatomy by receiving the selection from pre-surgical imagery during a planning phase, the pre-surgical imagery including at least one of CT, MRI, fluoroscopic, ultrasound, or any combinations thereof (A user can input proximity threshold information for alarm.  This information is used with Q3D input data. Para [0124]; The Q3D input data can be pre-surgical CRT 3D model data or an MRI 3D model data. Para [0075]).
Regarding claim 16, Panescu discloses wherein the computing device a selection of the threshold minimum distance from the location of the anatomy by receiving the selection from surgical imagery during a surgical phase from images generated from the 3D endoscope (A user can input proximity threshold information for alarm.  This information is used with Q3D input data. Para [0124]; The applicant has not provided a special definition of the term “surgical phase” in the specification. Thus, a time period during which a user inputs information according to para [0124] may be considered as surgical phase. For example, note user inputs into the system in step 2012 for alarm activation. The entire steps can be considered as a part of surgical phase.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Hale (US 20040210105) and further in view of Cheng (US 20180310831).

display, on a graphic user interface, the value in a second form different from the first form when it is determined that the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is equal to or not greater than the threshold minimum distance from the location of the anatomy.
Cheng is directed to surgical localization system for use with a patient (FIG. 6; para [0007]) and teaches wherein the computing device (computer 1000; FIG. 6; para [0068]) is further configured to: 
display, on a graphic user interface (FIG. 6; user interface system 1030; para [0076]), a value representing the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy in a first form (Two indicators can be provided on a computer monitor based on a position of the tool. When the position of the tool is larger than a preset warning distance,  a green light is turned on. ) when it is determined that the measured distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is greater than the threshold minimum distance from the location of the anatomy; and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of  Panescu to warn a user in accordance with the teaching of Cheng so that a user could be alerted in multiple ways. Warning in multiple ways ensures that a user would receive a proper warning based on a situation.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Hale (US 20040210105) and further in view of Kato (US 20150235373) and Kovtun (US 20200054398).
Regarding claim 18, Panescu in view of Hale and further in view of Kato does not explicitly teach wherein the computing device measures the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy by following a contour of a surface between two data points in the matrix and calculating a distance along the contour.
	Kovtun is directed to presenting medical imaging data (abstract) and teaches wherein the computing device (processor 512; volumetric imaging data; FIG. 5;  para [0126]) measures the distance between the detected position of the surgical tool in the generated 3D spatial map and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify system of Panescu in accordance with the teaching of Kovtun so that the dimension of a selected anatomy could be determined.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20170172662) in view of Hale (US 20040210105) and further in view of Kato (US 20150235373). 

Regarding claim 20, Panescu does not expressly disclose wherein the 3D spatial map includes a matrix of equidistant data points representing fixed points in a current view of the surgical site and a value of a data point represents an existence of an object at the data point in space, and the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is measured based on calculating a difference between coordinates of two data points in the matrix.
Hale is directed to capturing and displaying endoscopic image maps (abstract; FIG. 12)  and teaches wherein the 3D spatial map includes a matrix of equidistant data points representing fixed points in a current view of the surgical site (endoscope 10; equidistance mapping;  para [0034]; abstract; FIGS. 1, 12; para [0028]) and a value of a data point represents an existence of 
Kato is directed to medical image display (abstract) teaches wherein the distance between the detected position of the surgical tool in the generated 3D spatial map and the location of the anatomy is measured based on calculating a difference between coordinates of two data points in the matrix (3D imaging endoscope camera including a stereo camera. Para [0111],  [0265]; The distance calculating unit 164 can calculate the distance between the two regions from the difference in x coordinates and y coordinates in the coordinate system. Para [0323]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of  Panescu to include a spatial mapping in accordance with the teaching of Hale because such mapping (Equidistant mappings) can be used for identifying optimal paths between points (para [0034] of Hale) so that the instrument could be moved along the path. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Panescu in accordance with the teaching of  Kato to calculate the distance between the two objects by using coordinate system.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        3/23/22